ORDER

PER CURIAM.
Kevin Livesay appeals the motion court’s denial of his Rule 29.15 motion after an evidentiary hearing.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).